Citation Nr: 0408345	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  98-16 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for right knee 
disability.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Esq.


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from November 1976 to 
December 1978 and from May 1980 to October 1995.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1998 rating 
decision by the Lincoln, Nebraska Department of Veterans 
Affairs (VA) Regional Office (RO).  Thereafter, the case was 
transferred to the St. Petersburg RO, which is presently 
handling the current appeal.  This case was before the Board 
in October 2000 when it was remanded for additional 
development.

In a December 2002 decision, the Board denied the veteran's 
appeal for an initial compensable rating for right knee 
disability and remanded the other issue on appeal for further 
RO action.  The veteran, in turn, appealed the denial to the 
United States Court of Appeals for Veterans Claims (Court).

In September 2003, the Court issued an order that granted a 
Joint Motion for Remand, vacated that portion of the Board's 
December 2003 decision that denied entitlement to an initial 
compensable rating for right knee disability, and remanded 
the matter to the Board for action in compliance with the 
motion.


REMAND

The September 2003 Joint Motion notes that remand was 
required for compliance with the requirements of Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) and Charles v. Principi 
16 Vet. App. 370 (2002) [addressing the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), specifically 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159 (2003), enacted 
during the pendency of the appellant's appeal].

The VCAA and the implementing regulations require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to request the claimant to submit 
any pertinent evidence in the claimant's possession. 

The Board notes that in a recent opinion, VA's General 
Counsel held that the notice requirements of the VCAA are not 
applicable in initial rating claims: 

Under 38 U.S.C. § 7105(d), upon receipt 
of a notice of disagreement in response 
to a decision on a claim, the "agency of 
original jurisdiction" must take 
development or review action it deems 
proper under applicable regulations and 
issue a statement of the case if the 
action does not resolve the disagreement 
either by grant of the benefits sought or 
withdrawal of the notice of disagreement.  
If, in response to notice of its decision 
on a claim for which VA has already given 
the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new 
issue, section 7105(d) requires VA to 
take proper action and issue a statement 
of the case if the disagreement is not 
resolved, but section 5103(a) does not 
require VA to provide notice of the 
information and evidence necessary to 
substantiate the newly raised issue.

VAOPGCPREC 8-2003 (2003).  

Although Group II of VA's General Counsel has concluded that 
the notice requirements of the VCAA are not applicable in 
initial rating claims, Group VII of VA's General Counsel 
makes a different argument in the Joint Motion.  Therefore, 
in accordance with the Joint Motion, the case is hereby 
REMANDED to the RO via the Appeals Management Center, in 
Washington, D.C., for the following actions:  

1.  The RO should send a letter to the 
veteran that provides the notice required 
under 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003), to include 
notification that he should submit any 
pertinent evidence in his possession and 
notification of any other evidence or 
information that he should submit.  

2.  The RO should also undertake any 
other development it determines is 
required under 38 U.S.C.A. §§ 5102, 5103, 
5103A and 38 C.F.R. § 3.159, to include 
attempting to obtain any pertinent 
evidence identified, but not provided, by 
the veteran. 

3.  Then, the RO should adjudicate the 
issue on appeal on a de novo basis in 
light of all pertinent evidence and legal 
authority.

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given the appropriate time period to 
respond before the claims folder is 
returned to the Board for further 
appellate consideration. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




